EXHIBIT 10.3

GUARANTEE

GUARANTEE dated as of March 6, 2007 (“Guarantee”) made by AYIN TOWER MANAGEMENT
SERVICES, INC., a Delaware corporation (the “Guarantor”), in favor of NEW STREAM
COMMERCIAL FINANCE, LLC, a Delaware limited liability company, as Lender (the
“Lender”) under the Loan Agreement referred to below.

W I T N E S S E T H:

WHEREAS, pursuant to the Loan and Security Agreement dated as of even date
herewith (as the same may be amended, supplemented or otherwise modified from
time to time, the “Loan Agreement”) among Complete Tower Sources, Inc., a
Louisiana corporation (“Borrower”), and Lender, the Lender has agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Guarantor will derive substantial direct and indirect benefit from
the making of the Loans; and

WHEREAS, in consideration of the loan and advances to be made to Borrower,
Guarantor has agreed to guarantee payment and performance of the Borrower’s
obligations under the Loan Agreement and the other Loan Documents;

NOW, THEREFORE, to induce the Lender to make loans and extensions of credit to
the Borrower under the Loan Agreement and for other consideration the receipt
and sufficiency of which is hereby acknowledged, the Guarantor hereby agrees
with the Lender as follows:

1.     Defined Terms. (a)  Unless otherwise defined herein, terms defined in the
Loan Agreement and used herein shall have the meanings given to them in the Loan
Agreement.

(b)           As used herein, “Obligations” shall mean all loans, advances,
debts, expense reimbursement, fees, liabilities, and obligations, for the
performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or amounts are
liquidated or determinable) owing by Borrower and any other Credit Party to
Lender, of any kind or nature, present or future, whether or not evidenced by
any note, agreement or other instruments, whether arising under any of the Loan
Documents or under any other agreement between any Borrower, such Credit Party
and Lender, and all covenants and duties regarding such amounts. This term
includes all principal, interest (including interest accruing at the then
applicable rate provided in the Loan Agreement after the maturity of the Loans
and interest accruing at the then applicable rate provided in the Loan Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), Fees,
Charges, expenses, attorneys’ fees and any other sum chargeable to any Borrower
under any of the


--------------------------------------------------------------------------------


Loan Documents, and all principal and interest due in respect of the Loans and
all obligations and liabilities of the Guarantor under this Guarantee.

(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guarantee shall refer to this Guarantee as a whole and
not to any particular provision of this Guarantee, and section and paragraph
references are to this Guarantee unless otherwise specified.

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

2.     Guarantee.  (a)  Guarantor hereby unconditionally and irrevocably
guarantees to the Lender and its successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by the Borrower when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

(b)           The Guarantor further agrees to pay any and all reasonable
expenses (including, without limitation, all fees and disbursements of counsel)
which may be paid or incurred by the Lender in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Obligations and/or enforcing any rights with respect to, or collecting
against, the Guarantor under this Guarantee.

(c)           The Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of the Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of the
Lender hereunder.

(d)           No payment or payments made by the Borrower, any other guarantor
or any other Person or received or collected by the Lender from the Borrower,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of the Guarantor hereunder which
shall, notwithstanding any such payment or payments, other than payments made by
the Guarantor in respect of the Obligations or payments received or collected
from the Guarantor in respect of the Obligations, remain liable for the
Obligations hereunder until the Obligations are indefeasibly paid in full.

(e)           The Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Lender on account of its liability
hereunder, it will notify the Lender in writing that such payment is made under
this Guarantee for such purpose.

3.             No Subrogation.  Notwithstanding any payment or payments made by
the Guarantor hereunder or any set-off or application of funds of the Guarantor
by the Lender, the Guarantor shall not be entitled to be subrogated to any of
the rights of the Lender against the Borrower or any other guarantor or any
collateral security or guarantee or right of offset held by the Lender for the
payment of the Obligations, nor shall the Guarantor seek or be entitled to seek
any contribution or reimbursement from any Borrower or any other Person in
respect of payments made by the Guarantor hereunder until all amounts owing to
the Lender by the Borrower on account of the Obligations are indefeasibly paid
in full. If any amount

2


--------------------------------------------------------------------------------


shall be paid to the Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been indefeasibly paid in full, such
amount shall be held by the Guarantor in trust for the Lender, segregated from
other funds of the Guarantor and shall forthwith upon receipt by the Guarantor,
be turned over to the Lender in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Lender, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Lender may
elect.

4.             Amendments, etc. with respect to the Obligations; Waiver of
Rights.  The Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Guarantor and without notice to or
further assent by the Guarantor, any demand for payment of any of the
Obligations made by the Lender may be rescinded and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Lender, and the Loan Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Lender) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Lender for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released.  The
Lender shall not have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Obligations or for this
Guarantee or any property subject thereto.  When making any demand hereunder
against the Guarantor, the Lender may, but shall be under no obligation to, make
a similar demand on the Borrower or any other guarantor, and any failure by the
Lender to make any such demand or to collect any payments from the Borrower or
any such other guarantor or any release of the Borrower or such other or
guarantor shall not relieve the Guarantor of the obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Lender against the Guarantor.  For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

5.             Guarantee Absolute and Unconditional.  The Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Lender upon this Guarantee
or acceptance of this Guarantee, and the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Guarantee; and all dealings
between the Borrower and the Guarantor, on the one hand, and the Lender on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee.  The Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or the Guarantor with respect to the Obligations.  The
Guarantor understands and agrees that this Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of the Loan Agreement, or any
other Loan Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Lender (b) any defense, set-off or counterclaim
(other than a defense of

3


--------------------------------------------------------------------------------


payment or performance) which may at any time be available to or be asserted by
the Borrower against the Lender, or (c) any other circumstance whatsoever (with
or without notice to or knowledge of the Borrower or the Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of the Guarantor under this
Guarantee, in bankruptcy or in any other instance.  When pursuing its rights and
remedies hereunder against any Guarantor, the Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against the
Borrower or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Lender to pursue such other rights or remedies or to collect any payments
from the Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve the Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Lender against
the Guarantor.  This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantor and
the successors and assigns thereof, and shall inure to the benefit of the
Lender, and its successors, indorsees, transferees and assigns, until all the
Obligations and the obligations of the Guarantor under this Guarantee shall have
been satisfied by indefeasible payment in full in cash.

6.             Reinstatement.  This Guarantee shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or the Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or the Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

7.             Payments.  The Guarantor hereby guarantees that payments
hereunder will be paid to the Lender without set-off or counterclaim in U.S.
Dollars at the office of the Lender located at 38C Grove Street, Ridgefield,
Connecticut 06877.

8.             Representations and Warranties. The Guarantor hereby represents
and warrants that:

(a)           (i) it is a limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has the power and authority and the legal right to own and operate
its property, to lease the property it operates and to conduct the business in
which it is currently engaged, (ii) it has the power and authority and the legal
right and capacity to execute and deliver, and to perform its obligations under,
this Guarantee and has taken all necessary action to authorize its execution,
delivery and performance of this Guarantee;

(b)           this Guarantee constitutes a legal, valid and binding obligation
of the Guarantor enforceable in accordance with its terms, except as affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws

4


--------------------------------------------------------------------------------


relating to or affecting the enforcement of creditors’ rights generally, general
equitable principles and an implied covenant of good faith and fair dealing;

(c)           the execution, delivery and performance of this Guarantee will not
violate any provision of any Requirement of Law or Contractual Obligation of the
Guarantor and will not result in or require the creation or imposition of any
Lien on any of the properties or revenues of the Guarantor pursuant to any
Requirement of Law or Contractual Obligation of the Guarantor;

(d)           no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Governmental Authority and no consent of any other
Person (including, any shareholder or creditor of the Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guarantee;

(e)           no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Guarantor, threatened by or against the Guarantor or against any of its
properties or revenues (1) with respect to this Guarantee, or any of the
transactions contemplated hereby or (2) which could have a material adverse
effect on the business, property or financial or other condition of the
Guarantor;

(f)            the statements concerning the financial condition and net worth
of such Guarantor previously provided to the Lender are true and correct; there
is no event, fact, circumstance or condition known to such Guarantor which is
inconsistent with any such statements or is required to be disclosed in order to
cause such statements not to be misleading.

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of each borrowing by the
Borrower under the Loan Agreement on and as of such date of borrowing as though
made hereunder on and as of such date.

9.             Notices.  All notices, requests and demands to or upon the Lender
or the Guarantor to be effective shall be in writing (or by telex, fax or
similar electronic transfer) and shall be deemed to have been duly given or made
(1) when delivered by hand or (2) if given by mail, when deposited in the mails
by certified mail, return receipt requested, or (3) if by telex, fax or similar
electronic transfer, when sent and receipt has been confirmed, addressed as
follows:

(a)           if to the Lender, at its address or transmission number for
notices provided in the Loan Agreement; and

(b)           if to the Guarantor, at its address or transmission number for
notices set forth under its signature below.

The Lender, and the Guarantor may change their respective addresses and
transmission numbers for notices by notice in the manner provided in this
Section.

5


--------------------------------------------------------------------------------


10.           Severability.  Any provision of this Guarantee which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

11.           Integration.  This Guarantee represents the agreement of the
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Lender relative to the subject matter hereof not
reflected herein.

12.           Amendments in Writing; No Waiver; Cumulative Remedies. (a)  None
of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Guarantor and the Lender, provided that any provision of this Guarantee may
be waived by the Lender in a letter or agreement executed by the Lender or by
telex or facsimile transmission from the Lender.

(a)           The Lender shall not by any act (except by a written instrument
pursuant to paragraph 12(a) hereof), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof.  No failure to exercise, nor any delay in exercising, on the part of the
Lender, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Lender would otherwise have on any future occasion.

(b)           The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

13.           Section Headings. The section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

14.           Negative Covenants. Guarantor hereby agrees that it shall not
accept or receive from any Borrower any intercompany  transfers or advances and
shall not engage in any commercial transactions with any Borrower, except as
permitted under the Loan Agreement.

15.           Successors and Assigns.  This Guarantee shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Lender and its successors and assigns.

16.           Governing Law.  THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CONNECTICUT.

6


--------------------------------------------------------------------------------


17.           Submission to Jurisdiction; Waivers.  The Guarantor hereby
irrevocably and unconditionally:

(a)           submits for itself and its property in any legal action or
proceeding relating to this Guarantee or any other Loan Document to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the non-exclusive general jurisdiction of the courts of the State of
Connecticut, the courts of the United States of America for the District of
Connecticut, and appellate courts from any thereof;

(a)           consents that any such action or proceeding may be brought in such
courts and waives trial by jury and any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

(b)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Guarantor at
its address set forth under its signature below or at such other address of
which the Lender shall have been notified pursuant to Section 9; and

(c)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the day and year first above written.

 

AYIN TOWER MANAGEMENT SERVICES, INC.

 

 

 

 

 

By:

/s/ Billy V. Ray, Jr.

 

Name:

Billy V. Ray, Jr.

 

Title:

Chairman and Executive Vice President

 

 

 

 

Address:

17314 SH 249

 

 

Suite 230

 

 

Houston, Texas 77064

 

Telephone:

(     )       -          

 

Facsimile:

(     )       -          

 

 

 

STATE OF GEORGIA

)

 

 

) ss.:

 

COUNTY OF FULTON

)

 

 

On this 1st day of March, 2007, before me personally came Billy V. Ray, Jr., to
me known, who, being duly sworn, did depose and say, that he is the Chairman and
Executive Vice President of AYIN TOWER MANAGEMENT SERVICES, INC., the
corporation described in and which executed the foregoing instrument; and that
he signed his name thereto by order of the board of directors of said company.

 

/s/ Tracie Ferchek

 

Notary Public

 

NOTARY PUBLIC
TRACIE FERCHEK
FULTON COUNTY, GEORGIA
MY COMMISSION EXPIRES
APRIL 2, 2007

8


--------------------------------------------------------------------------------